MORRIS, Judge.
Defendant contends that the evidence presented is not sufficient to support the court’s finding that defendant’s income and assets after expenses are sufficient to enable him to pay the increased child support and attorney’s fee. We disagree.
Unquestionably, in determining defendant’s ability to meet the required payments for the support of his children, some reasonable allowance must be made for his living expenses, Fuchs v. Fuchs, 260 N.C. 635, 133 S.E. 2d 487 (1963), and for the fact that he has a second family. However, we agree with the court that the needs of children of his first marriage cannot be made subservient to the needs of his second family.
*258Included among the monthly expenses to which defendant testified were house payment of $305, utility bill of $105, and food for himself only of $200. We find it difficult to believe that these are necessary living expenses of the defendant. Obviously, there is some equity in the house. Defendant testified he drove a two-year-old car on which he made monthly payments of $145. There was no evidence with respect to how long those payments would continue. In the judgment before us, the court found as a fact that the defendant had the expenses to which he testified. There was no finding that these, or any of them, were necessary expenses. Nor was such a finding required. Finding of fact No. 17 clearly shows that the court did not consider all of the expenses listed necessary expenses. That finding is as follows:
“That the defendant’s income and assets, after consideration of his expenses, is sufficient to enable the defendant to have paid the arrearages as provided in said Order of February 8, 1977 as well as the attorney fees also provided in said Order.” (Emphasis supplied.)
A case strikingly similar to the case sub judice is Wyatt v. Wyatt, 32 N.C. App. 162, 231 S.E. 2d 42 (1977). There the father testified that his monthly expenses were in excess of $900 and his net monthly income was $589.45; and that his present wife had to work to help meet expenses. There was also testimony that he was buying a home; that he was paying on an automobile for his wife as well as one for himself; and that he owned golf equipment and maintained membership in a golf club. The court, in its order, set out all the expenses to which the father testified but found that he had the ability to pay the support ordered, which was a substantial increase over that provided for in a separation agreement. The father appealed contending that the evidence did not support a finding of the father’s ability to pay. We said, in an opinion by Chief Judge Brock, “The finding of the trial court that the plaintiff had the ability to pay the support ordered is supported in the record by competent evidence.” 32 N.C. App. at 165, 231 S.E. 2d at 43. So it is in the case sub judice.
Defendant further contends that the findings of fact were insufficient to support the court’s conclusion that defendant has willfully refused to comply with the February 1977 order and currently possesses the means to do so. In order for defendant’s *259failure to comply to be contumacious, he must possess the means to comply and deliberately refuse to do so. Bennett v. Bennett, 21 N.C. App. 390, 204 S.E. 2d 554 (1974). Here defendant admitted noncompliance and his only excuse, as the court found, was that he did not feel that he could afford to pay the increase of $15 per week. As we have previously pointed out, the court’s finding of ability to pay was supported by the evidence. This assignment of error is overruled.
Affirmed.
Judge VAUGHN concurs.
Judge MARTIN dissents.